 

Exhibit 10.23

SEVERANCE AGREEMENT AND MUTUAL GENERAL RELEASE

This Severance Agreement and Mutual General Release (the “Agreement”) is made as
of this 13th day of January, 2015, by and between GSI Group, Inc. (“GSI”) and
Deborah Mulryan (“Mulryan”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

1. Termination of Employment.  Mulryan’s employment by GSI shall cease on
January 13, 2015 (the “Termination Date”).  As of the Termination Date, Mulryan
shall not receive, and shall not be entitled to receipt of, any wage, salary or
employment benefits from GSI, except as expressly set forth in paragraphs 2 and
3 of this Agreement.  Mulryan acknowledges that she was paid her final wages and
any accrued unused vacation pay on the Termination Date.

2. Severance Payments.  In consideration of Mulryan’s release of all claims, as
set forth below, GSI agrees to:

(a) continue Mulryan’s salary through March 31, 2016, subject to regular tax
withholdings and deductions, to be paid as part of GSI’s regular payroll;

(b) pay Mulryan $45,500, less applicable withholdings, on GSI’s first regular
pay period following the Effective Date, as defined below, on account of the
bonus opportunity for which Mulryan would have been eligible had she remained
employed through March 31, 2015; and

(c) accelerate the vesting date of all of Mulryan’s unvested Restricted Stock
Units (22,472 units) to a date within seven days following the Effective Date.  

3. Health Insurance.  Mulryan may elect to continue receiving health, dental and
vision insurance coverage in accordance with COBRA.  She will receive separate
notification regarding her COBRA rights, in accordance with applicable law.  If
Mulryan elects COBRA, GSI shall directly pay for her full COBRA premiums until
her eligibility for COBRA expires.  After her eligibility for COBRA coverage
expires, up until the third anniversary of the Termination Date, GSI shall
reimburse Mulryan for her actual cost of purchasing health, dental and vision
insurance equivalent to GSI’s health, dental and vision insurance, as
demonstrated by appropriate documentation, including but not limited to
invoices.

4. General Release by Mulryan.  In consideration of GSI’s agreement to provide
Mulryan with one-half of the Severance Payments, the COBRA and other health
insurance reimbursement set forth above, and GSI’s release of claims against
Mulryan below, Mulryan, for herself and her heirs, successors and assigns,
hereby remises, releases and forever discharges GSI, and all of its past,
present and future officers, directors, principals, agents, servants,
representatives, employees and attorneys (the “Releasees”), from any and all
claims and causes of action of every name and nature, both in law and equity,
whether known or unknown, which she may now have, or in the past may have had,
against the Releasees, or any of them, on account of any act, event, neglect, or
omission occurring from the beginning of the world to the date of this
Agreement, including but not limited to any claims arising out of, or related
to, her employment by GSI or the termination of that employment (the
“Claims”).  This General Release includes, but is not limited to, any claims
under federal, state and local laws that prohibit discrimination (including
without limitation, claims of discrimination based on race, religion, national
origin, sex, disability or handicap and sexual orientation), any statutory
claims with respect to breach of contract (express and/or implied), including
but not limited to claims arising under any alleged employment agreement,
wrongful termination, intentional or negligent infliction of emotional distress,
interference with contractual or advantageous business relations, loss of
consortium, invasion of privacy, defamation, payment of wages, vacation pay or
any other claims under the Massachusetts Wage Act, M.G.L. c. 149, any debts,
costs and expenses, attorneys’ fees and other damages.  This Agreement includes
a release of claims Mulryan may have had under her offer of employment dated
July 29, 2011.  By entering into this Agreement, Mulryan acknowledges that she
has been advised and understands that, except as is expressly provided herein,
she is knowingly and voluntarily relinquishing any and all rights she may have
to recover damages from the Releasees, or any of them, in her own lawsuit or any
lawsuit instituted by another person, entity or agency.

This Agreement shall not be construed to prevent Mulryan from participating in
any investigation or proceeding before any state or federal administrative
agency, provided, however, that it does and shall operate to prevent Mulryan
from receiving or sharing in any relief, remedy, judgment or award resulting
from such investigation or proceeding that relates to or arises out of any
allegation, action or matter occurring before the date of this Agreement.  The
only amount to which Mulryan shall be entitled is the consideration paid to
Mulryan pursuant to this Agreement.

-1-

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this release does not include and will not
preclude: (a) non-termination related claims under any disability insurance
policy/plan; (b) rights to vested benefits under any applicable retirement
and/or pension and/or deferred compensation plans; (c) non-termination related
rights and claims under the Employee Retirement Income Security Act (29 U.S.C. §
1001 et seq.); (d) rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”); (e) claims for unemployment compensation; (f) rights to
defense and indemnification, if any, from GSI for actions taken by Mulryan in
the course and scope of her employment with GSI and its parents, subsidiaries
and/or affiliates; and/or (g) claims, actions, or rights arising under or to
enforce the terms of this Agreement.  

5. Age Discrimination in Employment Act Release.  In consideration of the
obligations of GSI hereunder to Mulryan, and in particular, its agreement to pay
the remaining one-half of the Severance Payments set forth in paragraph 2 of
this Agreement, Mulryan on her own behalf and on behalf of her heirs, executors,
administrators and assigns, hereby fully releases, discharges and covenants not
to sue GSI, as well as its past, present and future directors, officers, agents,
attorneys, employees, representatives, affiliates, subsidiaries, parent
corporations, any related entities, successors and assigns, for any claims she
may have had in the absence of this Agreement for employment discrimination
based on age under the federal law known as the Age Discrimination in Employment
Act, 29 U.S.C. §621, et seq., and comparable state laws, including without
limitation M.G.L. c. 151B, §4 and M.G.L. c. 93, §103.  By executing this
Agreement, Mulryan does not waive rights or claims under these provisions that
may arise after the date this Agreement is executed.

6. General Release by GSI.  In consideration of Mulryan’s releases set forth
above, GSI, and all of its past, present and future parent companies,
subsidiaries, affiliates, officers, directors, principals, agents, servants,
representatives, employees and attorneys, hereby remise, release and forever
discharge Mulryan, from any and all claims and causes of action of every name
and nature, both in law or in equity, whether known or unknown, which they may
now have or in the past may have had against Mulryan, on account of any act,
event, neglect or omission occurring from the beginning of the world to the date
of this Agreement, including but not limited to any claims arising out of, or
related to, Mulryan’s employment by GSI or the termination of that employment
(the “Claims”).  This General Release includes, but is not limited to, any
claims under federal, state and local laws, any statutory claims, any claims for
breach of contract (express and/or implied), any claims for tortious conduct,
and any other claims for debts, costs and expenses, attorneys’ fees and other
damages.  By entering into this Agreement, GSI acknowledges that it has been
advised and understands that, except as is expressly provided herein, it is
knowingly and voluntarily relinquishing any and all rights it may have to
recover damages from Mulryan.

Notwithstanding the foregoing, this release does not include and will not
preclude (a) claims, actions or rights arising under or to enforce the terms of
this Agreement, or (b) future claims, actions or rights arising under or to
enforce the terms of the Inventions and Non-Disclosure Agreement and Employee
Patent and Proprietary Information Utilization, Non-Competition and
Non-Solicitation Agreement.

7. Effective Date; Consideration.  Prior to executing this Agreement, Mulryan
was advised to consult with an attorney about the terms of this Agreement and
was given a period of at least 21 days within which to consider this
Agreement.  For a period of seven days following the date this Agreement is
executed by Mulryan, Mulryan may revoke the Agreement by hand-delivering to John
Roush at GSI within that period of time a written statement to that
effect.  This Agreement shall not become effective or enforceable until the day
after the seven-day revocation period has expired (the “Effective Date”).

8. No Action Commenced.  The parties represent and warrant that they have not
commenced an action or proceeding against each other or any of the other GSI
Releasees in any court, or before any administrative agency, and agree that they
will not do so in the future for any claims released by the Agreement.

9. Confidentiality and Non-disparagement.  Mulryan agrees to keep confidential
and not to disclose the facts or terms of this Agreement to anyone other than
her attorney, accountant or spouse (each of whom she shall direct, and who shall
agree, to honor the same confidentiality obligation as Mulryan hereunder), and
otherwise as required by law. GSI agrees to keep confidential and not to
disclose the facts or terms of this Agreement to anyone other than its
directors, officers, and attorneys and to employees who have a need to know the
terms for purposes of carrying out GSI’s obligations, and as otherwise required
by law, including but not limited to the filing of an SEC Form 8-K.  GSI agrees
that Mulryan may have reasonable input on the notice to be issued by GSI
informing employees of Mulryan’s departure.  Mulryan further agrees that she
shall not disparage Releasees, or any of them, in a personal manner, a
professional manner or otherwise, and GSI agrees that its directors and officers
shall not disparage Mulryan in a personal manner, a professional manner or
otherwise.  GSI shall also instruct Leane Sinicki not to disparage Mulryan in a
personal manner, a professional manner or otherwise.

10. No Further Employment with GSI.  Mulryan agrees that she shall not apply for
employment or be eligible for employment by GSI.  GSI agrees that it will not
challenge Mulryan’s application for unemployment compensation, and the reason
for termination is job elimination.

-2-

 

--------------------------------------------------------------------------------

 

11. No Admissions.  The parties agree and acknowledge that the considerations
exchanged herein do not constitute and shall not be construed as constituting an
admission of any sort by either party and shall not be used as evidence of
liability or wrongdoing on the part of any party to this Agreement.

12. Severability.  The provisions of this Agreement will be deemed severable,
and if any part of this Agreement shall be judged invalid, such judgment shall
not affect other parts thereof.

13. Complete Agreement.  This Agreement is intended by the parties as a final
written expression of their agreement which supersedes any prior written
expression of their intent regarding the terms of this Agreement, and it sets
forth their entire agreement, provided, however, that the terms under applicable
RSU agreements and plans shall remain in full force and effect, and the Employee
Invention and Non-Disclosure Agreement and the Employee Patent and Proprietary
Information Utilization, Non-Competition and Non-Solicitation Agreement executed
by Mulryan shall continue in full force and effect.  The parties warrant that no
representation, promise or inducement, other than what is contained in this
Agreement, has been offered or made to induce any party to enter into this
Agreement.  The parties further represent that they are competent to execute
this Agreement and accept full responsibility for its terms.  Mulryan
acknowledges that she has executed this Agreement knowingly and
voluntarily.  This Agreement may not be amended or modified except by a writing
signed by all of the parties to this Agreement.

14. Governing Law.  This Agreement shall be governed by and construed as a
contract in accordance with the laws of the Commonwealth of Massachusetts.

15. Multiple Counterparts.  This Agreement may be executed in counterpart or
duplicate originals, each having the same force and effect as an original.

16. Paragraph Headings.  The paragraph headings throughout this Agreement are
for convenience and reference only and the words therein shall in no way be held
to explain, modify, amplify or aid in the interpretation, construction or
meaning of the provisions of this Agreement.

IN WITNESS WHEREOF, the undersigned parties, intending to be legally bound, have
caused this Agreement to be executed as a sealed instrument and delivered at
____________, Massachusetts, as of this 13th day of January, 2015.

 

DEBORAH MULRYAN

 

GSI GROUP, INC.

 

 

 

 

 

 

/s/ Deborah A. Mulryan

 

     

/s/ John A. Roush

 

 

 

 

By: John A. Roush

 

 

 

 

Title: Chief Executive Officer

 

-3-

 